UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AMERICAN CIVIL LIBERTIES UNION, and
AMERICAN CIVIL LIBERTIES UNION FOUNDATION,
                                                                             ORDER
                                    Plaintiﬀs,                           17 Civ. 9972 (ER)
                                                                         20 Civ. 0043 (ER)
                          – against –

DEPARTMENT OF DEFENSE, DEPARTMENT OF
JUSTICE, and, DEPARTMENT OF STATE,
                                    Defendants.
                                                                                         Jan. 15, 2020


THE NEW YORK TIMES COMPANY,

                                       Plaintiff,

                         – against –

DEPARTMENT OF DEFENSE,

                                       Defendant.

RAMOS, D.J.:

       On January 7, 2020, the Court accepted The New York Times Company v. Department of

Defense, 20 Civ. 0043, as related to American Civil Liberties Union et al. v. Department of

Defense et al., 17 Civ. 9972. On January 8, 2020, the American Civil Liberties Union requested

a pre-motion conference for summary judgment and noted that �e New York Times also

intended to ﬁle a motion for summary judgment. 17 Civ. 9972, Doc. 23. �e Government

responded on January 13, 2020 that it does not object to consolidating the brieﬁng schedule for

the motions for summary judgment in both cases. Id. at 24. �e New York Times ﬁled a letter

on January 14, 2020 indicating its agreement to a single brieﬁng schedule in both actions.

20 Civ. 0043, Doc. 8.
         For the reasons set forth above, the Court sets the following consolidated brieﬁng

schedule for both actions: motions due February 12, 2020; oppositions due March 11, 2020; and

replies due March 25, 2020. Furthermore, in light of this brieﬁng schedule, the request for a pre-

motion conference ﬁled in 17 Civ. 9972, Doc. 23, is DENIED as moot.



         It is SO ORDERED.



Dated:    January 15, 2020

          New York, New York


                                                             EDGARDO RAMOS, U.S.D.J.




                                                 2
